IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KEITH ANDREW JACKSON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4518

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 4, 2016.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Keith Andrew Jackson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See, e.g., Hall v. State, 117 So. 3d 478 (Fla. 1st DCA 2013)

(dismissing appeal from order denying request for final disposition of violation of

probation allegations and concluding that no other appellate or extraordinary

remedy is available to appellant).

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.